Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art fail to teach the combination including the limitation of set an execution order of the analysis based on the measurement value of the sensor within a restricted time corresponding to the analysis target time zone in a descending order of the evaluation value calculated.
Shimasaki et al. (US Patent No. 9,674,058) disclose a time series data processing device for processing time series data that is a sequence of data received from a system that is a processing target over time includes a time series data search processing unit that receives, for details of the time series data and occurrence time information, a time series data search condition including events of a plurality of the time series data and an interval condition that is a condition of time intervals of the events occurring, and changes the interval condition using an allowable time lag that is allowable time of a set time lag in a transmission source of the time series data to thereby reflect the set time lag in the time series data search condition; and a data monitoring unit that monitors the time series data received from the system that is the processing target, using the time series data search condition changed by the time 
Tamaki (US Patent No. 9,378183) disclose a monitoring diagnostic device according to the present invention includes: a first process unit that collects, from a monitoring -target apparatus comprising a plurality of components, a time-series physical quantity ( sensor data in the embodiment, the same is true of the following explanation) indicating a time transition in a physical condition of each of the plurality of components; a second process unit (the abnormality monitoring process unit in the embodiment, the same is true of the following explanation) that detects an abnormality in the monitoring -target apparatus using the time-series physical quantities of the plurality of components collected by the first process unit; and a third process unit (the causal diagnosis process unit in the embodiment, the same is true of the following explanation) that diagnoses a cause of the abnormality, the second process unit being configured to execute: a data-item group sorting process of sorting data items identifying the time-series physical quantities of the plurality of components into a plurality of groups; and an abnormality determining process (the transient-condition abnormality determining process and the steady-condition abnormality determining process in the embodiment) of determining an abnormality for each sorted group based on the time-series physical quantity of the component identified by the data item belonging to that group and statistical data on the time-series physical quantity of the component, and the third process unit being configured to execute: a link-model building 
Mizoguchi (US Pub. No. 2018/0245987 A1) discloses a system monitoring apparatus comprising: a determination unit configured to determine whether a relevance representing a relationship on a plurality of sets of first time-series data measured in a first time period with regard to a monitoring target is satisfied for a plurality of second time-series data measured in a second period of time; an irregularity degree calculation unit configured to calculate an irregularity degree representing a degree that the second time-series data is abnormal on basis of the relevance determined to be satisfied by the determination unit and the relevance determined not to be satisfied by the determination unit; a first degree calculation unit configured to calculate a first degree representing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 2:00pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862